     Case 1:15-cv-01098-DAD-EPG Document 166 Filed 04/01/21 Page 1 of 3


 1
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA

 9                                                         Case No. 1:15-cv-01098-DAD-EPG (PC)
       MANUEL ANTONIO GONZALEZ,
10
                      Plaintiff,                           FINDINGS AND RECOMMENDATIONS,
11                                                         RECOMMENDING THAT PLAINTIFF’S
              v.                                           MOTION TO ENFORCE SETTLEMENT
12                                                         AGREEMENT BE DENIED
       J. RAZO, et al.,
13
                                                           (ECF No. 165)
14                    Defendants.
                                                           OBJECTIONS, IF ANY, DUE WITHIN
15                                                         FOURTEEN DAYS
16                                                         ORDER DIRECTING CLERK TO SEND A
                                                           COPY OF PLAINTIFF’S MOTION (ECF
17
                                                           NO. 165) AND THESE FINDINGS AND
18                                                         RECOMMENDATIONS TO SENIOR
                                                           ASSISTANT ATTORNEY GENERAL
19                                                         MONICA ANDERSON
20
21           Manuel Gonzalez is a state prisoner, and is the plaintiff in this civil rights action filed
22    pursuant to 42 U.S.C. § 1983, which includes state law claims. This case was closed on
23    January 30, 2019 (ECF No. 145), based on a stipulation for voluntary dismissal with prejudice,
24    which was filed on January 29, 2019 (ECF No. 144). On February 21, 2019, Plaintiff filed a
25    pro se Motion to Enforce Settlement Agreement, Full Payment to Attorney, and/or to Allow
26    Plaintiff to Withdraw Settlement and Proceed with Trial. (ECF No. 149). This motion was
27    denied. (ECF No. 162).
28           On March 29, 2021, Plaintiff filed another pro se Motion to Enforce the Settlement




                                                       1
     Case 1:15-cv-01098-DAD-EPG Document 166 Filed 04/01/21 Page 2 of 3


 1    Agreement. (ECF No. 165). Plaintiff appears to allege that the settlement amount was paid,
 2    and $5,000 was collected to pay a restitution fine from Case No. TA059902. However, on
 3    August 6, 2020, the restitution amount owed was reduced from $5,000 to $2,500. Despite this,
 4    Plaintiff never received a $2,500 refund. Plaintiff alleges that, in addition to violating the
 5    settlement agreement, the California Department of Corrections and Rehabilitation (“CDCR”)
 6    is violating the law and his due process rights. Plaintiff asks the Court to “notify” the
 7    Defendants, their counsel, and the CDCR of their obligation to return the overpaid restitution
 8    amount.
 9           The Court will recommend that Plaintiff’s motion be denied.
10           This case settled and was closed. “When a district court dismisses an action with
11    prejudice pursuant to a settlement agreement, federal jurisdiction usually ends. Ordinarily, a
12    dispute arising under a settlement agreement is a separate contract dispute requiring its own
13    independent basis for jurisdiction.” Kelly v. Wengler, 822 F.3d 1085, 1094 (9th Cir. 2016)
14    (citations and internal quotation marks omitted).
15           Even if the Court has jurisdiction to enforce the settlement agreement, it appears that
16    the settlement payment has been made and the settlement has been completed under the terms
17    of the agreement. Defendants had four months from September 25, 2019, to make the
18    settlement payment (ECF Nos. 160 & 162), and Plaintiff does not allege that this payment was
19    not timely made. The restitution amount was reduced on August 6, 2020. Thus, it appears that
20    the settlement payment was made, the correct amount was deducted from the settlement
21    payment, and Defendants met their obligations under the settlement agreement. It was not
22    until months later that the restitution amount was reduced, and Plaintiff submitted no evidence
23    that the settlement agreement requires Defendants (or anyone else) to monitor restitution
24    amounts and issue a refund if the restitution amount is reduced after the settlement payment
25    has already been made. Thus, there is no evidence that Defendants failed to comply with the
26    settlement agreement.
27           As this case is closed, and as there is no evidence that Defendants failed to comply with
28    the settlement agreement, IT IS HEREBY RECOMMENDED that Plaintiff’s Motion to




                                                       2
     Case 1:15-cv-01098-DAD-EPG Document 166 Filed 04/01/21 Page 3 of 3


 1    Enforce the Settlement Agreement (ECF No. 165) be DENIED.
 2            This does not mean the Court is unsympathetic to Plaintiff. According to Plaintiff, he
 3    has tried many avenues to obtain the refund based on the order issued by the judge in his
 4    criminal case, to no avail. The Court notes, however, that Plaintiff says he was “instructed []
 5    to file ‘Gov’t claim’ and allow court to decide to return amount $2,500….” (ECF No. 165, p.
 6    4). Plaintiff has not alleged that he filed a claim pursuant to the Government Claims Act, and
 7    even if he did and it was denied, this closed case is not an appropriate avenue to seek relief.
 8            The Court expresses its hope that, if Plaintiff is correctly portraying the facts, he can
 9    obtain relief through such an action or some other means.1
10            These findings and recommendations are submitted to the United States district judge
11    assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within fourteen
12    (14) days after being served with these findings and recommendations, any party may file
13    written objections with the court. Such a document should be captioned “Objections to
14    Magistrate Judge’s Findings and Recommendations.” Any reply to the objections shall be
15    served and filed within seven (7) days after service of the objections. The parties are advised
16    that failure to file objections within the specified time may result in the waiver of rights on
17    appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan,
18    923 F.2d 1391, 1394 (9th Cir. 1991)).
19            Additionally, IT IS ORDERED that the Clerk of Court is directed to send Senior
20    Assistant Attorney General Monica Anderson a copy of Plaintiff’s motion (ECF No. 165) and
21    these findings and recommendations.
22
      IT IS SO ORDERED.
23
24
          Dated:       March 31, 2021                                      /s/
25                                                                UNITED STATES MAGISTRATE JUDGE

26
27
               1
                 The Court is simultaneously forwarding Plaintiff’s motion and a copy of these findings and
28
      recommendations to the Office of the Attorney General, as an informal request for assistance, to the extent that
      the Office knows of the proper avenue to assist Plaintiff.




                                                              3
